Lawrence, Judge:
Certain brass rivets imported from Holland are the subject merchandise of this appeal for a reappraisement.
The parties hereto have stipulated and agreed that, at the time of exportation thereof, such and similar rivets were being freely offered for sale for home consumption to all purchasers in the principal markets of Holland, in the usual wholesale quantities and in the ordinary course of. trade, at the appraised unit prices, less 45 per •centum, less 15 per centum, and then less 3 per centum, net packed, and that there was no higher export value for such or similar merchandise.
Upon the record before the court, I find and hold that foreign value,, as that value is defined in section 402(c) of the Tariff Act of 1930 (19 U.S.C. § 1402(c)), as amended by the Customs Administrative Act of 1938, is the proper basis of value for the merchandise in issue, and that said value is the appraised unit prices, less 45 per centum, less 15 per centum, and then less 3 per centum, net packed. As to any other merchandise, the appeal is dismissed.
Judgment will be issued accordingly.